The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2, 5, 11, 14, and 20 are cancelled.
Claims 1, 10, and 19 are amended.
Claims 1, 3-4, 6-10, 12-13, 15-19, and 21-25 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-10, 12-13, 15-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 10, 12-13, and 15-18; 19 and 21-25), machine (claims 1, 3-4, and 6-9).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that 
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A system comprising: 
-a processor; and 
-a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processor to: 
-obtain a statement file comprising medical transaction information and demographic information from a medical service provider, wherein the statement file is at least one of an electronic document or a physical document; 
-parse the statement file; 
-identify, within the statement file, unstructured text comprising demographic information, wherein the demographic information comprises at least one of a patient name, a patient identification number, a patient's sex, a patient's age, a patient's date of birth, a patient's ethnicity, a patient's marital status, a patient's height, a patient's weight, a patient's mailing address, a patient's physical address, a patient's telephone number, a patient's email address, a patient's medical history, the medical service provider's mailing address, the medical service provider's telephone number, the medical service provider's email, and the medical service provider's registration number; 
-map the statement file’s unstructured text to one or more structured demographic fields;

-compare the one or more structured demographic fields against the database of historical demographic information; 
-identify, based on the comparison, at least one user account from the plurality of stored patient accounts that corresponds to the demographic, wherein the stored patient account may be updated with any missing or incorrect information from the one or more structured demographic fields; 
-determine if the at least one user account contains a financial account selected from the group consisting of: a credit card account, a checking account, a savings account, a credit account, a credit card account, a debit card account, a deposit account, a money market account, and a trust account; 
-determine if the financial account is a preauthorized payment account; and 
-based on a determination that the at least one financial account is a preauthorized payment account, execute a financial transaction with a remote financial institution to deduct an amount from the preauthorized financial payment account-that corresponds to at least a portion of an amount due, and suppress printing of a statement, and email a receipt to the user.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determining a payment owed by a patient and then finding an account to deduct that payment is a fundamental economic practice (i.e. insurance).  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because parsing a statement file to identify the patient’s demographic and comparing the demographic 
	Accordingly, the claim recites at least one abstract idea.
	Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 19 recites:
A system comprising: 
-a processor; and 
-a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processor to: 
-capture, using an image capture device, an image of a physical document comprising medical transaction information and demographic information from a medical service provider;
-perform optical character recognition on the image of the physical document to create a text document; 
-identify, within the text document, unstructured text comprising demographic information; 
-map the unstructured text to one or more structured demographic fields; 
-access an electronic database comprising historical demographic information associated with a plurality of patient accounts; 
-compare the one or more structured demographic fields against the database of historical demographic information; 
-identify, based on the comparison, at least one user account from the plurality of stored patient accounts that corresponds to the demographic information wherein the stored patient 
-determining if the at least one user account contains a financial account selected from the group consisting of: a credit card account, a checking account, a savings account, a credit account, a credit card account, a debit card account, a deposit account, a money market account, and a trust account; 
-determine if the financial account is a preauthorized payment account; and 
-based on a determination that the at least one financial account is preauthorized, cause a statement to be sent via email to a payor associated with the stored patient account, wherein the statement comprises an amount that corresponds to at least a portion of an amount due and suppress printing of a statement.
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determining a payment owed by a patient and then finding an account to deduct that payment is a fundamental economic practice (i.e. insurance).  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because parsing a statement file to identify the patient’s demographic and comparing the demographic 
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1
A system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) comprising: 
-a processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 16); and 
-a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 16), cause the processor to: 
-obtain a statement file comprising medical transaction information and demographic information from a medical service provider (extra-solution activity, see MPEP 2106.05(g)), wherein the statement file is at least one of an electronic document or a physical document (mere field of use limitation as noted below, see MPEP 2106.05(h)); 
-parse the statement file; 
-identify, within the statement file, unstructured text comprising demographic information, wherein the demographic information comprises at least one of a patient name, a patient identification number, a patient's sex, a patient's age, a patient's date of birth, a patient's ethnicity, a patient's marital status, a patient's height, a patient's weight, a patient's mailing address, a patient's physical address, a patient's telephone number, a patient's email address, a patient's medical history, the medical service provider's mailing address, the medical service provider's telephone number, the medical service provider's email, and the medical service provider's registration number (mere field of use limitation as noted below, see MPEP 2106.05(h)); 
-map the statement file’s unstructured text to one or more structured demographic fields;
-access an electronic database comprising historical demographic information associated with a plurality of patient accounts (extra-solution activity, see MPEP 2106.05(g)) (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); 
-compare the one or more structured demographic fields against the database of historical demographic information; 
identify, based on the comparison, at least one user account from the plurality of stored patient accounts that corresponds to the demographic, wherein the stored patient account may be updated with any missing or incorrect information from the one or more structured demographic fields (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); 
-determine if the at least one user account contains a financial account selected from the group consisting of: a credit card account, a checking account, a savings account, a credit account, a credit card account, a debit card account, a deposit account, a money market account, and a trust account (mere field of use limitation as noted below, see MPEP 2106.05(h)); 
-determine if the financial account is a preauthorized payment account; and 
-based on a determination that the at least one financial account is a preauthorized payment account, execute a financial transaction with a remote financial institution to deduct an amount from the preauthorized financial payment account-that corresponds to at least a portion of an amount due, and suppress printing of a statement, and email a receipt to the user (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
Claim 19
A system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) comprising: 
-a processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); and 
-a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processor to (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)): 
-capture, using an image capture device, an image of a physical document comprising medical transaction information and demographic information from a medical service provider (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f));
-perform optical character recognition on the image of the physical document to create a text document (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); 
-identify, within the text document, unstructured text comprising demographic information; 
-map the unstructured text to one or more structured demographic fields; 
-access an electronic database comprising historical demographic information associated with a plurality of patient accounts (extra-solution activity, see MPEP 2106.05(g))  (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); 
-compare the one or more structured demographic fields against the database of historical demographic information; 
-identify, based on the comparison, at least one user account from the plurality of stored patient accounts that corresponds to the demographic information wherein the stored patient account may be updated with any missing or incorrect information from the one or more structured demographic fields, wherein the demographic information comprises at least one of a patient name, a patient identification number, a patient's sex, a patient's age, a patient's date of birth, a patient's ethnicity, a patient's marital status, a patient's height, a patient's weight, a patient's mailing address, a patient's physical address, a patient's telephone number, a patient's email address, a patient's medical history, the medical service provider's mailing address, the medical service provider's telephone number, the medical service provider's email, and the medical service provider's registration number (mere field of use limitation as noted below, see MPEP 2106.05(h)); 
-determining if the at least one user account contains a financial account selected from the group consisting of: a credit card account, a checking account, a savings account, a credit account, a credit card account, a debit card account, a deposit account, a money market account, and a trust account (mere field of use limitation as noted below, see MPEP 2106.05(h)); 
-determine if the financial account is a preauthorized payment account; and 
-based on a determination that the at least one financial account is preauthorized, cause a statement to be sent via email to a payor associated with the stored patient account, wherein the statement comprises an amount that corresponds to at least a portion of an amount due and suppress printing of a statement (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial 
For these reasons, representative independent claim 10 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 10 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
	Claims , 123: The claim specifies the remote financial institution to be a medical service provider account, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claims 4, 9, 13, 18, 23: The claim specifies the processor to edit a record, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 6, 15: The claim specifies the process to send a receipt, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 7, 16: The claim specifies the portion of the amount due, which does no more than generally link use of the abstract idea to a particular technological environment or field of use 
	Claim 8, 17: The claim specifies the processor sending a payment request, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 21: The claim specifies the document, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 22: The claim specifies crediting the account, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 24: The claim specifies the processor to identify a discrepancy, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 25: The claim specifies the processor to modify the account, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 10, and 19 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Claim 1
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as obtain a statement file, execute a financial transaction, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); parse the statement file, access an electronic database, identify one user account, compare demographic fields against historical informaiton, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)); map the statement file’s text to fields, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Claim 19
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as capturing an image, statement sent via email, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); map the statement file’s text to fields, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii);  access an electronic database for historical information, identify at least one user account, compare fields against historical Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4, 6, 8-9, 13, 15, 17, 22-25 additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 6, 15 (send a receipt to a payor), claim 8, 17 (send payment request), claim 22 (credit an account), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4, 9, 13, 23, 25 (edit a record), claim 24 (identify a discrepancy in the account) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1, 3-4, 6-10, 12-13, 15-19, and 21-25 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, 12-13, 15-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Urich et al. (U.S. Publication No. 2007/0260486) in view of Berard (U.S. Publication No. 2011/0010356).
As per claim 1, Urich teaches a system comprising: 
-a processor (Urich: para. 23); and
-a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processor to:
	-obtain a statement file comprising medical transaction information and demographic information from a medical service provider, wherein the statement file is at least one of an electronic document or a physical document (Urich: para. 24-25; para. 39; A claim is submitted from a healthcare provider to a third party processor.);
	-parse the statement file (Urich: para. 40); 
-identify, within the statement filed, unstructured text comprising demographic information, wherein the demographic information comprises at least one of a patient name, a patient identification number, a patient's sex, a patient's age, a patient's date of birth, a patient's ethnicity, a patient's marital status, a patient's height, a patient's weight, a patient's mailing (Urich: para. 40; Extracting patient’s name, ID number, etc. to locate the FSA account.);
-determine if the at least one user account contains a financial account selected from the group consisting of: a credit card account, a checking account, a savings account, a credit account, a credit card account, a debit card account, a deposit account, a money market account, and a trust account (Urich: para. 40; figure 2; The system locates an FSA account in the database.);
-determine if the financial accounts is preauthorized payment account (Urich: para. 40; The system determines if an FSA account is associated with the adjudicated claim.); and
	-based on the determination that the at least one financial account is preauthorized, execute a financial transaction with a remote financial institution to deduct an amount from the preauthorized financial account that corresponds to at least a portion of an amount due (Urich: para. 42-46; para. 31), and email a receipt to the user (Urich: para. 43).
	Urich does not explicitly teach the following, however, Berard teaches: 
-map the statement file’s unstructured text to one or more structured demographic fields (Berard: para. 24; Each extracted information is associated with a particular data field.);
-access an electronic database comprising historical demographic information associated with a plurality of patient accounts (Berard: para. 24: The digital document and the extracted information from the document stored in the host device, which is configured to store the document associated with the client name or account.);
one or more structured demographic fields against a database of previously acquired demographic information (Berard: para. 24; The relational database compares the extracted information to stored client name or account.); 
-identify, based on the comparison, at least one user account from the plurality of stored patient accounts that corresponds the demographic, wherein the stored patient account may be updated with any missing or incorrect information from the one or more structured demographic fields (Berard: para. 26; If the extracted information is corrected, the database is updated based on the changes or additions.); and
-suppress printing of a statement (Berard: para. 39; The transport type is selected based on the extracted information, which could be an email address and they would only send the invoice to the email address and not to the mail & print service.).
One of ordinary skill in the art would have recognized that applying the known technique of Berard would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Berard to the teachings of Urich would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a system that solves discrepancy and updates accounts to Urich teaching using an account to process patient payments for services would have been recognized by those of ordinary skill in the art as resulting in an improved system that verifies proper accounts for proper and timely payments (Berard: para. 28).
As per claim 3, the system of claim 1 is as described. Urich further teaches wherein the remote financial institution comprises a medical service provider account (Urich: para. 30-31; An FSA administrator system may be an insurance and/or financial services provider that administers FSA accounts.).
As per claim 4, the system of claim 1 is as described. Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to edit a record to include evidence of the deducted amount (Urich: para. 30-31; para. 43-46; Once the payment is done, the FSA account balance is appended with the new balance.). 
As per claim 6, the system of claim 1 is as described. Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to send a receipt to a payor (Urich: para. 43-46; FSA administrator system sends how much it debited from the account to the payor.).
As per claim 7, the system of claim 1 is as described. Urich further teaches wherein the portion of the amount due corresponds to a patient responsibility amount (Urich: para. 43-46; The message sent to the patient includes the debited amounts, which is the co-pay amount of the patient.).
As per claim 8, the system of claim 1 is as described. Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to send a payment request to one or more third party payor entities, wherein the payment request comprises a remainder portion of the amount due after deducting the at least a portion of an amount due (Urich: para. 43-46).
As per claim 9, the system of claim 1 is as described.  Urich does not explicitly teach the following, however, Berard teaches wherein the non-transitory, processor-readable (Berard: para. 19; Update the extracting information, which could be demographic information, to the correct information.).
The motivation to combine the teachings is same as claim 1.
Claims 10, 12-13, and 15-18 recite substantially similar limitations as those already addressed in claims 1, 3-4, and 6-9, and, as such, are rejected for similar reasons as given above.
As per claim 19, Urich teaches a system comprising: 
-a processor (Urich: para. 23); and
-a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processor to:
	-document comprising medical transaction information and demographic information from a medical service provider (Urich: para. 39; A claim is submitted from a healthcare provider to a third part processor.);
	-identify, within the text document, unstructured text comprising demographic information (Urich: para. 40);
	-determining if the at least one user account contains a financial account selected from the group consisting of: a credit card account a checking account a savings account, a credit account, a credit card account a debit card account, a deposit account, a money market account, and a trust account (Urich: para. 40; figure 2; The system locates an FSA account in the database.);
(Urich: para. 40; The system determines if an FSA account is associated with the adjudicated claim.); and
	-based on a determination that the at least one financial account is preauthorized, cause a statement to be sent via email to a payor associated with the stored patient account, wherein the statement comprises an amount that corresponds to at least a portion of an amount due (Urich: para. 39; para. 43). 
	Urich does not explicitly teach the following, however, Berard teaches a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processor to:
	-capture, using an image capture device, an image of a physical document (Berard: para. 35; The web portal allows user the access to the image of the digital document.);
	-perform optical character recognition on the image of the physical document to create a text document (Berard: para. 35; The document uses OCR module to extract the data fields.).
-map the unstructured text to one or more structured demographic fields (Berard: para. 24; Each extracted information is associated with a particular data field.);
	-compare the one or more structured demographic fields against a database of historical demographic information associated with a plurality of patient accounts (Berard: para. 24; The relational database compares the extracted information to stored client name or account.);
-identify, based on the comparison, at least one user account from the plurality of stored patient accounts that corresponds to the demographic information, wherein the stored patient account may be updated with any missing or incorrect information from the one or more structured demographic fields (Berard: para. 26; If the extracted information is corrected, the database is updated based on the changes or additions.); 
	One of ordinary skill in the art would have recognized that applying the known technique of Berard would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Berard to the teachings of Urich would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a system that solves discrepancy and updates accounts to Urich teaching using an account to process patient payments for services would have been recognized by those of ordinary skill in the art as resulting in an improved system that verifies proper accounts for proper and timely payments (Berard: para. 28).
As per claim 21, the system of claim 19 is as described. Urich further teaches wherein the document is a statement file, a remittance, or a demographic file (Urich: para. 17).
As per claim 22, the system of claim 19 is as described.  Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to credit the amount due to a medical service provider account (Urich: para. 30; FSA administrator credits the accounts.).
As per claim 23, the system of claim 19 is as described.  Urich further teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to edit a record to include evidence of the deducted amount (Urich: para. 31; The FSA account information reports the account debit/credit history)
As per claim 24, the system of claim 19 is as described.  Urich does not explicitly teach the following, however, Berard teaches wherein the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to identify a discrepancy between the obtained demographic information and the at least one user account (Berard: para. 19; Update the extracting information, which could be demographic information, to the correct information.).
The motivation to combine the teachings is same as claim 19.
As per claim 25, the system of claim 24 is as described.  Urich does not explicitly teach the following, however, Berard teaches wherein responsive to identifying the discrepancy, the non-transitory, processor-readable storage medium further comprises one or more programming instructions that, when executed, cause the processor to modify the at least one user account to correspond to the obtained demographic information (Berard: para. 19; Update the extracting information, which could be demographic information, to the correct information.).
The motivation to combine the teachings is same as claim 19.
Response to Arguments
Rejections under 35 U.S.C. §101
	Applicant argues that the amended claim provides a practical application by providing a specific process for capturing/receiving medical transaction information, performing various transformations, analyzing, and reviewing/comparing any new information against a large database of known information.  Examiner fails to see how the current claim limitation of transforming, analyzing, and reviewing information is used to identify a specific user account is a practical application.  The current claim limitations based on the analysis uses a generic computer in its generic capabilities to carry out the abstract idea.  

	Applicant argues that reviewing each specific user account to determine if the user has preauthorized credit card payment is a practical application.  Examiner states that the claim limitations do not improve upon computer capabilities.  An example of a method that improves the functioning of a computer is RCT v. Microsoft.  In this case, the claim was directed to a process of halftoning an image comprising the steps of generating a mask, comparing pixels, and using the results of the comparison to convert a binary image to a halftoned image.  The process used less memory, had faster computation time, and produced improved image quality compared to other masks.  The present invention merely does well-understood, routine, and conventional activity of analyzing data.
Rejections under 35 U.S.C. §103
Applicant's arguments filed for claims 1, 3-4, 6-10, 12-13, 15-19, and 21-25 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the elements recite a specific improvement over prior art systems by allowing user information to be updated in real time without regard to whether the information is provided in a digital or physical form.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., real-time update) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that the present claims are similar to Example 42.  Examiner states that Example 42 was integrated into a practical application because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  Example 42 includes a method that collects medical provider records in their own local format, converts those records into a standardized format, and consolidates the patient information.  The present claims updated information in the database and provides remittance of an invoice, which is not same as Example 42.
Applicant argues that the claims articulate the conversion more clearly and the process is novel.  Examiner states that judicial exceptions, including abstract ideas, are still judicial exception, despite their novelty.  Furthermore, the claims have not been found to be novel.  
Applicant’s arguments with respect to claims 1, 3-4, 6-10, 12-13, 15-19, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiappe – U.S. Patent No. 10,497,075 --  A system optimizing healthcare remittance data
Neal et al. – U.S. Publication No. 2016/0012402 – A system for collecting payments on invoices from preauthorized accounts.
Allen et al. – U.S. Publication No. 2014/0164235 – Providing preauthorized payments to service providers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626